***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   STATE OF CONNECTICUT v. EVAN J. HOLMES
                 (AC 40677)
               DiPentima, C. J., and Alvord and Dewey, Js.

                                  Syllabus

The defendant, who had been convicted of the crimes of felony murder,
   home invasion, conspiracy to commit home invasion and criminal pos-
   session of a pistol or revolver, appealed to this court from the trial
   court’s denial of his motion to correct an illegal sentence. The defen-
   dant’s conviction stemmed from an incident in which he and S allegedly
   had forced their way into the apartment of the victim, and shot and
   killed the victim. The jury also had found the defendant guilty of man-
   slaughter in the first degree with a firearm and burglary in the first
   degree, but the trial court vacated the defendant’s conviction of those
   charges so as to avoid violating the double jeopardy protections of the
   federal and state constitutions. On appeal, the defendant claimed that
   the trial court erroneously found that his sentence for felony murder
   was based on the predicate offense of burglary, which the court had
   vacated. The defendant claimed that when his burglary conviction was
   vacated, his conviction of home invasion became the predicate offense
   for felony murder, which violated the federal and state constitutions
   because at the time he committed the offense of home invasion, it was
   not defined as a predicate offense for felony murder in the applicable
   statute (§ 53a-54c). Held that the trial court did not abuse its discretion
   when it denied the defendant’s motion to correct an illegal sentence on
   the basis of its finding that the defendant’s sentence for felony murder
   had been predicated on his conviction of burglary in the first degree;
   the jury returned a verdict of guilty on the charge of felony murder
   based on the predicate offense of burglary, as delineated in the long
   form information and the court’s jury instructions, which did not mention
   home invasion, and even though the trial court later vacated the defen-
   dant’s burglary conviction on double jeopardy grounds, that did not
   alter the fact that it remained the predicate offense for the felony murder
   charge and the defendant was not restored, as he claimed, to his pretrial
   status of being presumed innocent, as the court could have reinstated
   the defendant’s burglary conviction if it later reversed the defendant’s
   conviction of home invasion and, thus, it properly could rely on the
   vacated burglary conviction when sentencing the defendant for felony
   murder, and the fact that the jury returned a verdict of guilty on the
   charges of burglary in the first degree and felony murder demonstrated
   that the state had met its burden of proving all of the elements of
   burglary and that the victim’s death was caused in the course of and
   in furtherance of that felony.
           Argued February 8—officially released May 22, 2018

                            Procedural History

   Substitute information charging the defendant with
the crimes of murder, felony murder, home invasion,
conspiracy to commit home invasion, burglary in the
first degree and criminal possession of a pistol or
revolver, brought to the Superior Court in the judicial
district of New London, where the first five counts were
tried to the jury before Jongbloed, J.; verdict of guilty
of the lesser included offense of manslaughter in the
first degree with a firearm, and of felony murder, home
invasion, conspiracy to commit home invasion and bur-
glary in the first degree; thereafter, the charge of crimi-
nal possession of a pistol or revolver was tried to the
court; judgment of guilty; subsequently, the court
vacated the verdict as to the lesser included offense of
manslaughter in the first degree with a firearm and
burglary in the first degree, and rendered judgment of
guilty of felony murder, home invasion, conspiracy to
commit home invasion and criminal possession of a
pistol or revolver, from which the defendant appealed;
subsequently, the defendant filed a motion to correct
illegal sentence while his direct appeal was pending;
thereafter, the court, Jongbloed, J., denied the motion
to correct an illegal sentence, and the defendant
appealed to this court. Affirmed.
  Evan J. Holmes, self-represented, the appellant
(defendant).
  Paul J. Narducci, senior assistant state’s attorney,
with whom were Sarah Bowman, assistant state’s attor-
ney, and, on the brief, Michael L. Regan, state’s attor-
ney, for the appellee (state).
                         Opinion

  DEWEY, J. The self-represented defendant, Evan J.
Holmes, appeals from the judgment of the trial court
denying his motion to correct an illegal sentence.1 On
appeal, the defendant claims, in essence, that the court
erroneously denied his motion to correct by finding
that his sentence for felony murder had been based on
the predicate offense of burglary, which the court had
vacated pursuant to State v. Polanco, 308 Conn. 242,
245, 61 A.3d 1084 (2013). We are not persuaded and,
accordingly, affirm the judgment of the trial court.
   In the defendant’s unsuccessful direct appeal from
his conviction, this court recited the following facts.
See State v. Holmes, 176 Conn. App. 156, 159–61, 169
A.3d 264, cert. granted, 327 Conn. 984, 175 A.3d 561
(2017). Early in the morning of November 12, 2011, the
defendant went to a club with friends, including Davion
Smith. Id., 159–60. Outside the club, the defendant was
involved in a fight with other party guests, including
Todd Silva. Id., 160. After the fight, around 4 a.m. that
same day, the defendant and Smith forced entry into
the apartment where Silva and the victim, Jorge Rosa,
lived. Id. The victim and his girlfriend, Gabriela Gonza-
les, who had previously been in a romantic relationship
with the defendant, were asleep in the victim’s bed.
Id. ‘‘Gonzales awoke to find the defendant and Smith
standing at the foot of [the] bed, each pointing a gun
at the victim . . . . The defendant then fired ten shots
from an automatic pistol at the victim, who died within
a few minutes from numerous gunshot wounds . . . .
The defendant and Smith subsequently fled the apart-
ment.’’ Id. Gonzales called 911. Id., 161. The police
arrived, and Gonzales eventually told them ‘‘that the
defendant had shot the victim’’ and described the defen-
dant’s car. Id. At about 9:30 a.m., a patrolman saw the
defendant’s car at a Days Inn. Id. When more police
units arrived, the defendant attempted to flee. Id. A K-
9 officer and his K-9, Zeus, assisted in apprehending
the defendant in the parking lot. Id.
   The defendant was charged in a substitute informa-
tion with murder in violation of General Statutes § 53a-
54a (a); felony murder in violation of General Statutes
(Rev. to 2011) § 53a-54c; home invasion in violation
of General Statutes § 53a-100aa (a) (2); conspiracy to
commit home invasion in violation of General Statutes
§§ 53a-48 (a) and 53a-100aa; and burglary in the first
degree in violation of General Statutes § 53a-101 (a)
(1).2 The jury found the defendant not guilty of murder,
but returned a verdict of guilty on the lesser included
offense of manslaughter in the first degree with a fire-
arm in violation of General Statutes §§ 53a-55 (a) (1)
and 53a-55a, and found the defendant guilty of felony
murder, home invasion, conspiracy to commit home
invasion, and burglary in the first degree. In December,
2013, at the defendant’s sentencing hearing, the court
vacated the convictions of manslaughter in the first
degree with a firearm and burglary in the first degree
as lesser included offenses of felony murder and home
invasion, respectively, so as to avoid violating the dou-
ble jeopardy protections of the federal and state consti-
tutions.3 See State v. Polanco, 308 Conn. 245 (‘‘when
a defendant has been convicted of greater and lesser
included offenses, the trial court must vacate the con-
viction for the lesser offense rather than merging the
convictions’’); see also State v. Miranda, 317 Conn. 741,
742, 120 A.3d 490 (2015) (‘‘vacatur remedy prescribed
in . . . Polanco . . . applies to the double jeopardy
violation caused by cumulative homicide convictions
arising from the killing of a single victim’’ [citation omit-
ted]). The court sentenced the defendant to a total effec-
tive sentence of seventy years incarceration for his
convictions of felony murder, home invasion, and con-
spiracy to commit home invasion.4
   On March 1, 2017, during the pendency of the defen-
dant’s direct appeal from his conviction, the defendant
filed a motion to correct pursuant to Practice Book
§ 43-22, arguing that his sentence for felony murder is
illegal. The defendant premised his arguments on his
understanding that when the court vacated his convic-
tion of burglary in the first degree, his conviction of
home invasion became the predicate offense for his
sentence for felony murder. In 2011, when the defendant
committed the offenses, the felony murder statute listed
burglary, but not home invasion, as a predicate offense
for felony murder. General Statutes (Rev. to 2011) § 53a-
54c.5 The defendant argued that, therefore, basing his
sentence for felony murder on his home invasion con-
viction violated the ex post facto provision of the consti-
tution of the United States and his due process rights
under the state and federal constitutions. On April 27,
2017, the state filed an opposition to the defendant’s
motion to correct,6 arguing that the defendant’s sen-
tence for felony murder was not illegal because that
conviction and sentence rested on his vacated convic-
tion of burglary in the first degree, not on his home
invasion conviction. The court held a hearing on May
4, 2017, and, agreeing with the state’s reasoning, denied
the defendant’s motion to correct. This appeal followed.
Additional procedural history will be set forth as nec-
essary.
   On appeal, the defendant claims, in essence, that
the court erroneously denied his motion to correct by
finding that his sentence for felony murder had been
based on the predicate offense of burglary, which the
court had vacated so as to avoid double jeopardy.7 In
response, the state argues that ‘‘[t]he vacatur of the
burglary verdict does not erase the fact that the jury
found the defendant guilty of burglary and consequently
of felony murder,’’ and that thus, ‘‘the court’s sentence
on the [f]elony [m]urder count was valid and the trial
court properly denied [the defendant’s m]otion to [c]or-
rect an [i]llegal [s]entence.’’ We agree with the state.
   We begin by setting forth the standard of review and
relevant law. ‘‘We review the [trial] court’s denial of
[a] defendant’s motion to correct [an illegal sentence]
under the abuse of discretion standard of review. . . .
In reviewing claims that the trial court abused its discre-
tion, great weight is given to the trial court’s decision
and every reasonable presumption is given in favor of
its correctness. . . . We will reverse the trial court’s
ruling only if it could not reasonably conclude as it
did.’’ (Internal quotation marks omitted.) State v. Logan,
160 Conn. App. 282, 287, 125 A.3d 581 (2015), cert.
denied, 321 Conn. 906, 135 A.3d 279 (2016).
   Practice Book § 43-22 provides that ‘‘[t]he judicial
authority may at any time correct an illegal sentence
or other illegal disposition, or it may correct a sentence
imposed in an illegal manner or any other disposition
made in an illegal manner.’’ ‘‘[A]n illegal sentence is
essentially one [that] either exceeds the relevant statu-
tory maximum limits, violates a defendant’s right
against double jeopardy, is ambiguous, or is internally
contradictory. By contrast . . . [s]entences imposed in
an illegal manner have been defined as being within
the relevant statutory limits but . . . imposed in a way
[that] violates [a] defendant’s right . . . to be
addressed personally at sentencing and to speak in miti-
gation of punishment . . . or his right to be sentenced
by a judge relying on accurate information or considera-
tions solely in the record, or his right that the govern-
ment keep its plea agreement promises . . . . These
definitions are not exhaustive, however, and the param-
eters of an invalid sentence will evolve . . . as addi-
tional rights and procedures affecting sentencing are
subsequently recognized under state and federal law.’’
(Citations omitted; emphasis omitted; internal quota-
tion marks omitted.) State v. Jason B., 176 Conn. App.
236, 243–44, 170 A.3d 139 (2017). ‘‘It is well settled that
[t]he purpose of . . . § 43-22 is not to attack the validity
of a conviction by setting it aside but, rather to correct
an illegal sentence or disposition . . . . Thus, [i]n
order for the court to have jurisdiction over a motion
to correct an illegal sentence after the sentence has
been executed, the sentencing proceeding, and not the
[proceedings] leading to the conviction, must be the
subject of the attack.’’ (Citations omitted; internal quo-
tation marks omitted.) State v. Cruz, 155 Conn. App.
644, 651, 110 A.3d 527 (2015).
  At the court’s hearing on the defendant’s motion to
correct, the defendant argued that at the sentencing
proceeding, at the moment when ‘‘[t]he burglary is
vacated . . . you rely on home invasion to be the predi-
cate felony of felony murder. The moment you erased
the burglary, home invasion became the underlying fel-
ony.’’ The court disagreed, reasoning that ‘‘the jury
found the defendant guilty of burglary in the first
degree, as the predicate conviction for the felony mur-
der charge. Simply because the court was required to
vacate the conviction on the burglary first charge, pur-
suant to State v. Polanco, 308 Conn. 242 (2013), at the
time of the sentencing, for double jeopardy purposes,
that does not alter the fact that it remained the predicate
for the felony murder charge. Under all of these circum-
stances then, the sentence was not an illegal sentence,
and . . . the motion is denied.’’ We now address
whether the court abused its discretion when finding
that a conviction, which the court had vacated as a
lesser included offense of a greater offense pursuant
to Polanco, can serve as the predicate offense for fel-
ony murder.
   In State v. Polanco, supra, 308 Conn. 263, our
Supreme Court held ‘‘that a defendant’s conviction for
a lesser included offense that was previously vacated
as violative of double jeopardy may be reinstated if
his conviction for the greater offense subsequently is
reversed for reasons not related to the viability of the
vacated conviction.’’ The court has further noted that,
‘‘[g]enerally, we see no substantive obstacle to resur-
recting a cumulative conviction that was once vacated
on double jeopardy grounds—provided that the reasons
for overturning the controlling conviction would not
also undermine the vacated conviction. . . . [A] jury
necessarily found that all the elements of the cumulative
offense were proven beyond a reasonable doubt. Put
differently, although the cumulative conviction goes
away with vacatur, the jury’s verdict does not.’’ State
v. Miranda, supra, 317 Conn. 753–54.
   In fact, with respect to felony murder, the state need
not charge the defendant with the predicate offense,
so long as the state proves all of the elements of that
underlying offense. See, e.g., State v. Johnson, 165
Conn. App. 255, 269, 138 A.3d 1108 (defendant found
guilty of felony murder where burglary was predicate
offense sustaining felony murder conviction but defen-
dant was not charged with burglary), cert. denied, 322
Conn. 904, 138 A.3d 933 (2016);8 see also State v. Burgos,
170 Conn. App. 501, 550–51, 562, 155 A.3d 246 (requiring
vacatur of convictions of sexual assault in first degree
and risk of injury to child as lesser included offenses
of aggravated sexual assault of a minor, where both
lesser included offenses had also served as predicate
offenses for greater offense and greater offense
remained viable after vacatur of predicate offenses),
cert. denied, 325 Conn. 907, 156 A.3d 538 (2017). ‘‘The
state must simply prove all the elements of the underly-
ing felony and then prove that the deaths were in the
course of and in the furtherance of that felony, or that
the deaths were caused in flight from the commission
of the felony.’’ State v. Johnson, supra, 165 Conn. App.
269–70; see also State v. Andrews, 313 Conn. 266, 314,
96 A.3d 1199 (2014) (‘‘[i]n order to sustain the conviction
of felony murder, the record must reflect that the state
proved beyond a reasonable doubt that the victim’s
death was caused in the course of and in furtherance
of the predicate felony’’).
   In the present case, at the time of the offense, General
Statutes (Rev. to 2011) § 53a-54c provided in relevant
part that ‘‘[a] person is guilty of murder when, acting
either alone or with one or more persons, he commits
or attempts to commit . . . burglary . . . and, in the
course of and in furtherance of such crime or of flight
therefrom, he, or another participant, if any, causes the
death of a person other than one of the participants.’’
Accordingly, in count two of the long form information,
the state charged the defendant with felony murder
as follows: ‘‘[A]nd said [a]ttorney further accuses [the
defendant] with the crime of [f]elony [m]urder and
charges that . . . [the defendant], acting alone or with
another person . . . committed a burglary and in the
course of and in furtherance of such crime, he . . .
caused the death of another person . . . in violation
of Section 53a-54c of said [s]tatutes.’’ In count five, the
state charged the defendant with burglary in the first
degree. Although the state also charged the defendant
with home invasion, count two did not allege that the
defendant committed felony murder in the course of
and in furtherance of home invasion.
   Similarly, the court’s instructions to the jury concern-
ing felony murder did not mention home invasion. The
court first instructed the jury as to the first count, mur-
der, then stated that ‘‘[o]rdinarily, the court would fol-
low the charge on the first count with the charge on
the second count, but for reasons which will become
obvious to you, I am now going to charge you with
regard to the fifth count first and then I will charge you
with regard to the second count.’’ After instructing the
jury on the fifth count, the court instructed the jury on
the second count, in relevant part as follows: ‘‘[T]he
first element is that the defendant, acting alone or with
one or more other persons, committed or attempted to
commit the crime of burglary. Proof of this element
will depend on your deliberations pertaining to the fifth
count on which I have already instructed you. If you
find the defendant guilty of burglary in the fifth count,
then this element of felony murder will be proven. If
you find the defendant either not guilty on the fifth
count or guilty of the lesser included offense of criminal
trespass, then this element has not been proven and
you must find the defendant not guilty on this count.’’
   The jury returned a verdict of guilty on the charge
of felony murder based on the predicate offense of
burglary, as clearly delineated in the long form informa-
tion and the court’s jury instructions. Although the court
later vacated the defendant’s burglary conviction on
double jeopardy grounds, he was not restored, as he
argues in his brief to this court, to his pretrial status,
a presumption of innocence. See State v. Polanco, supra,
308 Conn. 260 n.11 (vacatur does not alter verdict of
guilty actually rendered). Because the court could have
reinstated the defendant’s burglary conviction, had it
later reversed the defendant’s conviction of home inva-
sion ‘‘for reasons not related to the viability of the
vacated conviction’’; State v. Polanco, supra, 263; State
v. Miranda, supra, 317 Conn. 754; it follows that the
court could rely on the vacated burglary conviction
when sentencing the defendant for felony murder. To
convict the defendant of felony murder in this case,
the state needed only to ‘‘prove all the elements of
[burglary] and then prove that the [death was] in the
course of and in furtherance of that felony, or that the
[death was] caused in flight from the commission of
that felony.’’ State v. Johnson, supra, 165 Conn. App.
269–70. That the jury returned a verdict of guilty on the
charges of burglary in the first degree and felony murder
demonstrates that the state met that burden. As our
Supreme Court stated in State v. Miranda, supra, 317
Conn. 754, ‘‘although the cumulative conviction goes
away with vacatur, the jury’s verdict does not.’’ Accord-
ingly, the court did not abuse its discretion when it
denied the defendant’s motion to correct based on its
finding that his sentence for felony murder had been
predicated on the defendant’s vacated conviction of
burglary.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     This was the defendant’s second motion to correct. In August, 2014, the
defendant had filed his first motion to correct, which the court denied. The
defendant appealed, but withdrew his appeal before oral argument. His first
motion to correct is not at issue in this appeal.
   2
     The defendant also was charged with criminal possession of a pistol or
revolver in violation of General Statutes (Rev. to 2011) § 53a-217, which
count was severed from the other five counts. He waived his right to a jury
trial, and the court found the defendant guilty of that charge. The defendant
does not challenge his sentence for that conviction in this appeal.
   3
     ‘‘The double jeopardy clause of the fifth amendment to the United States
constitution provides: [N]or shall any person be subject for the same offense
to be twice put in jeopardy of life or limb. The double jeopardy clause
[applies] to the states through the due process clause of the fourteenth
amendment. . . . This constitutional guarantee prohibits not only multiple
trials for the same offense, but also multiple punishments for the same
offense in a single trial.’’ (Internal quotation marks omitted.) State v. Polanco,
supra, 308 Conn. 244 n.1.
   Although the Connecticut constitution does not contain an express double
jeopardy provision, article first, § 8, of the Connecticut constitution ‘‘offers
double jeopardy protection that mirrors, but does not exceed, that provided
by the federal constitution.’’ State v. Miranda, 317 Conn. 741, 743 n.1, 120
A.3d 490 (2015).
   4
     The court sentenced the defendant to five years in prison on the charge
of criminal possession of a pistol or revolver; see footnote 2 of this opinion;
to be served concurrently with this sentence.
   5
     The statute has since been amended to include home invasion. See Public
Acts 2015, No. 15-211, § 3.
   6
     On April 20, 2017, the defendant had filed a motion for a default judgment,
arguing, in essence, that the state had failed to timely oppose his March,
2017 motion to correct. The court denied that motion at the defendant’s
hearing on his motion to correct, noting that it was ‘‘not aware of a particular
time frame for these motions in terms of a response by the [s]tate.’’
   7
     The defendant attempts to raise three additional claims in this appeal,
the first two of which are nearly identical to those raised in his motion to
correct. First, the defendant claims that his conviction and subsequent
sentence for felony murder violated the ex post facto provisions of the
constitution of the United States; see U.S. Const., art. I, § 9, cl. 3; U.S. Const.,
art. I, § 10, cl. 1; because home invasion was not a predicate offense for
felony murder in 2011, when he committed the offenses. Second, the defen-
dant claims, in essence, that the court violated his due process rights under
the state and federal constitutions by depriving him of notice that his convic-
tion of home invasion could serve as the predicate offense for his felony
murder sentence. Because we hold that the court properly relied on the
defendant’s vacated burglary conviction, and not on his home invasion
conviction, as the predicate offense for felony murder, we need not address
these two claims.
   Additionally, the defendant seemingly claims that the court improperly
denied his motion for default. See footnote 6 of this opinion. Specifically,
the defendant argues that the state failed to file a timely objection to his
motion to correct, in violation of Practice Book § 66-2. Practice Book § 66-
2, however, applies to appellate motions practice. The Practice Book sections
that govern procedure in criminal matters do not contain any time require-
ments with respect to objections to motions to correct. See, e.g., Practice
Book § 43-22 (correction of illegal sentence). Accordingly, this claim fails.
   8
     We note that courts of other jurisdictions have explicitly held that ‘‘it
is not necessary . . . to charge a defendant separately with the underlying
felony in order for a felony-murder instruction to obtain.’’ See, e.g., Stephens
v. Borg, 59 F.3d 932, 935 (9th Cir. 1995) (applying California law).